     Case 3:20-cv-00183-MMD-CLB Document 7 Filed 06/08/20 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6    ANTHONY BROOKS,                                      Case No. 3:20-cv-00183-MMD-CLB

7                                    Plaintiff,                          ORDER

8           v.

9    NEVADA DEPARTMENT OF
     CORRECTIONS ACCOUNTING
10   DEPARTMENT SUPERVISOR,

11                                Defendant.

12

13          On April 29, 2020, this Court ordered Plaintiff Anthony Brooks to file a fully complete

14   application to proceed in forma pauperis or pay the full filing fee of $400 no later than May

15   28, 2020. (ECF No. 6 at 2.) The May 28, 2020, deadline has now expired, and Plaintiff has

16   not filed an application to proceed in forma pauperis, paid the full filing fee, or otherwise

17   responded to the Court’s order.

18          District courts have the inherent power to control their dockets and “[i]n the exercise

19   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

20   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

21   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

22   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

23   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

24   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for

25   failure to comply with an order requiring amendment of complaint); Carey v. King, 856

26   F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule

27   requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal

28   Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with
     Case 3:20-cv-00183-MMD-CLB Document 7 Filed 06/08/20 Page 2 of 3


1    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming

2    dismissal for lack of prosecution and failure to comply with local rules).

3           In determining whether to dismiss an action for lack of prosecution, failure to obey

4    a court order, or failure to comply with local rules, the court must consider several factors:

5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7    disposition of cases on their merits; and (5) the availability of less drastic alternatives. See

8    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

9    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

10          Here, the Court finds that the first two factors, the public’s interest in expeditiously

11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

16   disposition of cases on their merits—is greatly outweighed by the factors in favor of

17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey the

18   court’s order will result in dismissal satisfies the “consideration of alternatives”

19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

20   at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma

21   pauperis or pay the full filing fee no later than May 28, 2020, expressly stated: “IT IS

22   FURTHER ORDERED that if Plaintiff does not timely comply with this order, dismissal of

23   this action may result.” (ECF No. 6 at 2.) Thus, Plaintiff had adequate warning that

24   dismissal would result from his noncompliance with the Court’s order to file an application

25   to proceed in forma pauperis or pay the full filing fee no later than May 28, 2020.

26          It is therefore ordered that this action is dismissed without prejudice based on

27   Plaintiff’s failure to file an application to proceed in forma pauperis or pay the full filing fee

28   in compliance with this Court's order dated April 29, 2020.

                                                     2
     Case 3:20-cv-00183-MMD-CLB Document 7 Filed 06/08/20 Page 3 of 3


1          It is further ordered that the Clerk of Court enter judgment in accordance with this

2    order and close this case.

3          DATED THIS 8th day of June 2020.

4

5
                                             MIRANDA M. DU
6                                            CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
